NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10232

                Plaintiff-Appellee,             D.C. No. 4:11-cr-02325-JGZ-1

 v.
                                                MEMORANDUM*
EMANUEL GERARDO COTA-RUIZ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Jennifer G. Zipps, District Judge, Presiding

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Emanuel Gerardo Cota-Ruiz appeals from the district court’s order denying

his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      The district court denied Cota-Ruiz’s motion for a sentence reduction on two



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
grounds: (1) Cota-Ruiz was ineligible for a reduction under section 3582(c)(2),

and (2) even if he were eligible, the 18 U.S.C. § 3553(a) sentencing factors did not

warrant a reduction. We need not determine whether Cota-Ruiz is eligible for a

reduction because, even assuming he is eligible, the district court did not abuse its

discretion by concluding that a reduction was not warranted in light of the totality

of the circumstances, including the seriousness of the offense, Cota-Ruiz’s role as

a leader, and his willingness to use violence. See Dillon v. United States, 560 U.S.
817, 826–27 (2010) (sentence reduction under section 3582(c)(2) is only available

if defendant is eligible for a reduction and district court determines a reduction is

warranted under the section 3553(a) sentencing factors and the circumstances of

the case); United States v. Chaney, 581 F.3d 1123, 1125 (9th Cir. 2009)

(discretionary denials of sentence reduction motions are reviewed for abuse of

discretion).

      Cota-Ruiz also argues that the district court failed to address explicitly his

arguments in favor of a sentence reduction. Assuming “district courts have

equivalent duties when initially sentencing a defendant and when later modifying

the sentence,” it is apparent from the record as a whole that the court properly

considered the section 3553(a) factors, as well as Cota-Ruiz’s arguments, in

rendering its decision. See Chavez-Meza v. United States, 138 S. Ct. 1959, 1965

(2018). The court was not required to provide a more detailed explanation of its


                                           2                                    18-10232
reasoning. See id. at 1966-67.

      AFFIRMED.




                                 3   18-10232